Citation Nr: 1633770	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for an upper teeth disability resulting from dental surgery performed at a VA facility.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to February 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In various statements, the Veteran has attributed his claimed upper teeth disability to both in-service dental treatment and post-service VA treatment.  Regarding in-service treatment, his statements raise a claim of entitlement to direct service connection for an upper teeth disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The record shows the Veteran had fillings in teeth numbers 12 and 7 in July 1974 and August 1974, respectively.  He also had a fixed partial bridge inserted between teeth number 7 and 9 in April 1975.  Following service, in November 1977, the Veteran reported to Edward Hines, Jr. VA Hospital (Hines VA Hospital) with severe tooth pain, and he was diagnosed with periodontitis.  He was given a crown, and a dental debridement was performed.  The treating dentist also noted the Veteran's report that his dentist had previously "drilled out his teeth."  In October 1994, the Veteran requested emergency dental treatment due to pain and swelling on the right side of his face since the previous Sunday.  The VA dentist noted the Veteran had severe dental problems due to neglect, and that a bridge had fallen out 2 months prior.  Subsequently, in October 1994 and February 1995 the Veteran had 14 teeth - numbers 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, 15, 28, 29, and 32 - extracted, and he was provided dentures.  In August 1995, the Veteran telephoned and stated the dentures were okay and that his case could be closed. 

In numerous statements, the Veteran has claimed that he suffered additional dental disability due to negligent dental care received in service as well as post-service at the Hines VA Hospital.  To the extent he has attributed his additional disability to in-service treatment, the Board has determined that a claim of direct service connection has been raised, and has referred the issue for initial adjudication by the AOJ.  The Veteran has, however, also attributed his claimed additional disability to his October 1994 and February 1995 extractions of numerous teeth at the Hines VA Hospital.  Specifically, he has claimed the additional disability resulted from the decision to extract his teeth rather than replacing the bridge that had fallen out several months prior.

The Board notes that when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b) (2016).

To substantiate a claim for disability compensation under 38 U.S.C. § 1151 filed on or after October 1, 1997, as here, it must be shown that the VA treatment in question resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 

To establish actual causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that he had additional disability or died does not establish cause.  38 C.F.R. § 3.361(c) (2016).  To establish that fault on the part of VA caused the additional disability or death, it must be shown that VA hospital care, medical or surgical treatment or examination caused a veteran's additional disability and that VA failed to exercise the degree of care expected of a reasonable health care provider, or furnished the hospital care, medical treatment, or surgery without the veteran's informed consent. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have seen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2016). 

The Board notes that the record is unclear as to the exact nature of the Veteran's current upper teeth disability, and to what extent it consists of residuals of the dental surgeries performed during service and at the Hines VA Hospital.  As such, the Board has determined that a remand is warranted in order to afford the Veteran a VA examination by an examiner who is qualified to address the questions presented in this case.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to fully assess his claimed upper teeth disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should first assess the extent of any additional disability experienced by the Veteran following his VA dental care.  This determination should be based upon the current examination findings and a review of the evidence of record, including records of dental care at the Hines VA Hospital from October 1994 through February 1995.

Once the level of additional disability is determined, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the additional disability or some portion of the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the medical treatment.

The examiner must also determine whether any identified additional disability following the October 1994 through February 1995 VA treatment was reasonably foreseeable.

The examiner must also address the lay statements of record and those provided by the Veteran at the examination relating to the cause of his current upper teeth disability.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






